DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sada et al. (US 2017/0338668), hereinafter Sada in view of  Brotto et al. (US 2008/0266913), hereinafter Brotto. 
             As to claim 1, Sada discloses in figure 1, an AC battery system, [see figure 1, element 10; the power storage system is producing AC power to the bus line (3) via the inverter (11); see also ¶0022] comprising:
  a battery  [storage battery (21); see figure 1; see ¶0017] that is rechargeable; 
       a battery management unit [battery management unit (14);  (BMU); see ¶0019] coupled to the battery; and 


    PNG
    media_image1.png
    481
    556
    media_image1.png
    Greyscale

(As shown in figure above, AC battery power system (10) comprises a rechargeable battery (21) a battery management unit (BMU) (14); a bidirectional converter (11). The storage battery is charged to a first target (SOC) value and  the storage battery (21) is discharged via the inverter (11) to  output AC current to a system line; see Abstract, ¶0022,¶0024)
Sada does not disclose explicitly, wherein the BMU comprises a bias control module for communicating, without a control area network (CAN), a state of a charge process to and from the BMU and the power converter.


	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add BMU unit that communicates with invertor as taught by Brotto in Sada’s apparatus so that effectively control charging and discharging of the battery to prolong battery life.
         As to claim 12, Sada in combination with Brotto discloses, wherein the bias control module couples a bias control voltage to the power converter for indicating the state [communicating indicating battery status and inverter status]
As to claims 10 and 20, Sada discloses in figure 1, wherein the power converter is a bidirectional inverter [see ¶0023].  
Claims 2 and  13  are  rejected under 35 U.S.C. 103 as being unpatentable over Sada  in view of Brotto  , and further in view of  Kwok (US 6,300,763).
As to claims 2 and  13, neither Sada nor Brotto discloses, wherein the BMU and the power converter each determine estimated state of charge (SOC) values that are periodically synchronized with one another.  
 Kwok discloses in figure 1, wherein the BMU and the power converter each determine estimated state of charge (SOC) values that are periodically synchronized with one another [noted t hat Kwok discloses adjusting/synchronizing estimated SOC value; see Abstract].
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to adjust or synchronize battery SOC value in  Brotto’s apparatus as taught . 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sada in view of Brotto, and further in view of  Cheng et al. (US 2013/0241500).
As to claim 3, neither Sada nor Brotto, wherein coupling the bias control voltage to the power converter comprises regulating, by the bias control module and when the BMU does not allow charging or discharging of the battery, battery output voltage to a predefined value.  
 Cheng discloses in figure 1, wherein coupling the bias control voltage to the power converter comprises regulating, by the bias control module and when the BMU does not allow charging or discharging of the battery, battery output voltage to a predefined value [see Abstract].  
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Sada’s apparatus and introduce voltage signal to disconnect charging of the battery as taught by Cheng in order to avoid battery damage due to overcharging. 

Claims  4 and  14 is rejected under 35 U.S.C. 103 as being unpatentable over Sada  in view of Brotto , and further in view of Okada et al. (US 2017/0125856),  hereinafter Okada. 
As to claims 4 and 14, neither Sada nor Brotto discloses, wherein the BMU balances voltage across all cells of the battery following at least one of one or more cells of the battery reaching a minimum voltage or one or more cells of the battery reaching a maximum voltage.  
Okada discloses in figure 1, wherein the BMU balances voltage across all cells of the battery following at least one of one or more cells of the battery reaching a minimum voltage or one or more cells of the battery reaching a maximum voltage [Abstract, and ¶0097].  
. 
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sada in view of  Brotto  as applied to claim 11 above, and further in view of  Dolfi (US 2015/0339181).
As to claims 5 and 15, neither Sada nor Brotto discloses, wherein the bias control voltage indicates a fault condition.  
    Dolfi discloses in figure 1, wherein the bias control voltage indicates a fault condition [see ¶0013, ¶0017].
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add fault detection means in Sada’s apparatus as taught by Dolfi in order to protect the electrical circuit of Kato from damage. 
Claims  6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sada in view of Brotto  as applied to claim 11 above, and further in view of  Seman, Jr. et al. (US 2013/0106363), hereinafter Seman. 
           As to claims 6 and 16, neither Sada nor Brotto discloses, wherein the bias control voltage indicates a ready to charge state for starting the power converter.  
                   Seman discloses in figure 1, wherein the bias control voltage indicates a ready to charge state for starting the power converter [see Claims 11-12].
              It would have been obvious to a person having ordinary skill in the art at the time the invention was made to indicate charging of  Sada’s battery when charging process is ready as taught by Seman in order to prolong battery life. 
Claims 7 and 17  is rejected under 35 U.S.C. 103 as being unpatentable over Sada in view of Brotto, further in view of  Izumi (US 2013/0090797),
As to claims 7 and 17, neither Sada nor Brotto discloses, wherein the BMU determines when an estimated SOC is below a threshold and disconnects the battery from the power converter when the estimated SOC is below the threshold.  
     Izumi herein the BMU determines when an estimated SOC is below a threshold and disconnects the battery from the power converter when the estimated SOC is below the threshold [see ¶0061].
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to control charging of  Sada’s battery based on SOC value as taught by Izumi in order to prevent battery degradation. 
Claims 8-9 and  18-19 are s rejected under 35 U.S.C. 103 as being unpatentable over Sada  in views of Brotto., Izumi  as applied to claim 11 above, and further in view of Gioscia et al. (US 8,234,509).
As to claims 8 and 18, neither Sada nor Brotto  discloses, wherein the BMU periodically attempts to reconnect the power converter to the battery.  
Gioscia discloses in figure 1, wherein the BMU periodically attempts to reconnect the power converter to the battery [see Col. 22, lines 61-67; Col. 23, 1-8].  
  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Sada’s apparatus and allow reconnect the charger and the battery as taught by Gioscia in order to establish charging current between the charger and the battery. 
                As to claims 9 and 19, Gioscia discloses in figure 1, wherein time between attempted reconnections is determined by a semi-random increasing timer.  
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859